Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the response filed 4/26/21.
Claims 16-18, 21-25, 28-29, and 33-35 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 16, 21-23, 28-29, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., Publication No. US 2019/0223082, (“He”) in view of Ingale et al., Pub. No. US 2019/0223094, (“Ingale”).
He has an effectively filed date of July 22, 2016 and hence, qualifies as prior art under 35 USC 102(a)(2) for the reasons below.  Ingale has an effectively filed date of July 22, 2016 and hence, qualifies as prior art under 35 USC 102(a)(2); see for example, Figs. 4A, 4B and their respective written descriptions in the Indian priority document (IN 201641025194) filed on July 22, 2016 which correspond to the figures 4A and 4B relied upon in Ingale in the rejections below.  Figures 4A and 4B in both the India priority document and Ingale are virtually identical. 
In light of the amendments to each of independent claims 16 and 23, the earliest effective filing date of this instant application is July 25, 2016 based on the provisional application no. 62/366,606, filed on July 25, 2016.  The three earlier filed provisional applications having a filing date of either July 20, 2016 or July 21, 2016 do not support much of the newly added subject matter in each of independent claims 16 and 23, namely, the limitations “a SIB broadcast indicator which indicates whether or not an on-demand SIB among a plurality of SIBs is being broadcasted” and the limitations which 
Independent Claims
Regarding independent claim 1, He teaches the claimed limitations “A method of receiving, by a first user equipment (UE) (UE5, see below), system information in a wireless communication system (see, e.g., Fig. 2), the method comprising: 
receiving, from a network through a broadcast channel (BCH), a master information block (MIB) (paragraph no. 0115, a UE receives “the system information broadcasted by the network side device periodically is MIB”); 
receiving, from the network through a downlink shared channel (DL-SCH) and based on the received MIB, a system information block (SIB) which includes a SIB broadcast indicator, (paragraph no. 0220, the UE (e.g., UE5) receives system information which includes “an on-demand system information list, which is {00111111000000000000}, where the bitmap indicates whether SIB1-SIBn (n=20) is included in the on-demand system information, and if yes, it is represented by 1; otherwise, it is represented by 0”; the disclosed bitmap reads on the broadly recited “SIB broadcast indicator”)
wherein the plurality of SIBs are SIBs that the first UE is able to obtain from the network with a request that is transmitted by at least one UE (paragraph no. 0220 which discloses an on-demand system information list or bitmap {00111111000000000000} , and
wherein the SIB is periodically broadcasted without the request (paragraph no. 0219, “the system information broadcasted periodically includes the on-demand system information list”); 
based on the received SIB broadcast indicator, determining whether or not the on-demand SIB is being broadcasted (paragraph no. 0222, “The on-demand system information required by UE is SIB3 and SIB4, and then UE5 sends a request message …”; the limitation “determining whether or not …” is implicitly performed by the UE since when it recognizes that SIB3 and SIB4 will not be broadcasted by the network based on their bit value of 1 in the bitmap, it sends an on-demand request to the network for those SIBs); 
based on a determination that the on-demand SIB is not being broadcasted: (i) transmitting, to the network, a request for the on-demand SIB, and (ii) receiving, from the network, the requested on-demand SIB” (paragraph nos. 0222, 0223; based on the received bitmap, the UE (e.g. UE5) transmits a request to the network for SIB3 and SIB4 and receives the SIBs from the network) as recited in claim 16.
While He teaches a “SIB broadcast indicator” as that term is broadly construed, it does not teach that its indicator “indicates whether or not an on-demand SIB among a plurality of SIBs is being broadcasted.”  In He, the bitmap or indicator is used to indicate based on a determination that the on-demand SIB is being broadcasted: receiving, from the network, the on-demand SIB without the first UE transmitting the request for the on-demand SIB to the network” as recited in claim 16.
Ingale teaches “a SIB broadcast indicator which indicates whether or not an on-demand SIB among a plurality of SIBs is being broadcasted” (see Fig. 4A, step 404a and Fig. 4B, step 404b; see also paragraph nos. 0159, 0164, 0165, 0171 which disclose a UE receiving from the network an other SI broadcast indicator/flag (aka on-demand SI indicator/flag) which indicates whether or not “on-demand” or other SI is being broadcasted or not; see in particular, paragraph no. 0164, “the UE 102 checks the status of Other SI broadcast indicator/flag acquired from the minimum system information … The broadcast indicator can be for each system information block … A bit map can be used to indicate broadcast indicator”) and “based on a determination that the on-demand SIB is being broadcasted: receiving, from the network, the on-demand SIB without the first UE transmitting the request for the on-demand SIB to the network” (paragraph no. 0171, “If at step 404b … the UE 102 detects the FLAG is set to true (i.e. Other SI broadcast indicator) meaning that the network is periodically broadcasting the Other SI then UE 102 is not required to initiate the SI request procedure to request Other SI”; in other words, the Other SI (OSI) which is analogous to the recited “on-
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify He by incorporating the teachings of Ingale to enable future wireless systems such as the 5G wireless system to minimize broadcast control and reduce broadcast signaling overhead, as suggested by Ingale in paragraph no. 0105.
Regarding independent claim 23, this independent claim is a corresponding apparatus claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 23, see Fig. 21 for a “transceiver” (transceiver 2110), a “processor” (processor 2100), and a “computer memory” (memory 2120).
Dependent Claims
Regarding claims 21 and 28, He further teaches “wherein the at least one UE includes the first UE or a second UE” (paragraph no. 0220; the limitation “the first UE” reads on UE5 therein).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify He and Ingale by incorporating the additional teachings of Ingale to enable future wireless systems such as the 5G wireless system to minimize broadcast control and reduce broadcast signaling overhead, as suggested by Ingale in paragraph no. 0105.
Regarding claim 33, He further teaches “wherein the SIB carries scheduling information” (paragraph no. 0108, “SIB1 may include … scheduling information”).
Regarding claim 35, He does not teach but Ingale further teaches “wherein for the SIB broadcast indicator having a first value, the first UE determines that the on-demand SIB is not being broadcasted by the network” (see paragraph no. 0165 which discloses that the FLAG is set to FASLE or “first value”) and “wherein for the SIB broadcast indicator having a second value, the first UE determines that the on-demand 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify He and Ingale by incorporating the additional teachings of Ingale to enable future wireless systems such as the 5G wireless system to minimize broadcast control and reduce broadcast signaling overhead, as suggested by Ingale in paragraph no. 0105.
Claims 17-18 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over He and Ingale as applied to claims 16, 23 above, and further in view of Kubota et al., Pub. No. US 2016/0234736, (“Kubota”).
Regarding claims 17 and 24, He further teaches “based on the determination that the on-demand SIB is not being broadcasted” (paragraph no. 0220; SIB3 or “second SIB” has a bit value of 1 in the bitmap which represents that it is not being broadcasted – note also that Ingale teaches this limitation) but fails to teach “determining that a valid version of the on-demand SIB is not stored” as recited in claim 17 and similarly recited in claim 24.
Kubota teaches determining that a stored valid version of system information still exists and if not, re-obtaining the system information after the validity time period expires, see paragraph nos. 0019 and 0125.  Once the validity time period expires, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify He and Ingale by incorporating the teachings of Kubota to determine the validity of stored system information in the UE prior to requesting the system information from the network in order to reduce signaling between the UE and the network by not updating stored system information when it is still valid, thereby saving power at the UE and the network.
Regarding claims 18 and 25, He further teaches “the request for the on-demand SIB is transmitted by the first UE to the network” (paragraph no. 0222; the UE transmits a request for SIB3 or “second SIB” to the network) but fails to teach “further based on a determination that the valid version of the on-demand SIB is not stored.”
Kubota teaches determining that a stored valid version of system information still exists and if not, re-obtaining the system information after the validity time period expires, see paragraph nos. 0019 and 0125.  Once the validity time period expires, Kubota effectively determines that a valid version of the system information is not stored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify He, Ingale, and Kubota by incorporating the additional teachings of Kubota to determine the validity of stored 
Alternatively, the limitations of claims 18 and 25 are deemed to logically follow from the above modification regarding claims 17 and 24.  In other words, after it is determined that a stored copy of a system information is not valid as taught by Kubota, then it would logically follow that the combination of He, Ingale, and Kubota would transmit a request to the network to update the system information which is now determined to be invalid.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over He and Ingale as applied to claim 33 above, and further in view of Agiwal et al., Pub. No. US 2017/0251500, (“Agiwal”).
He does not teach but Agiwal teaches “wherein the scheduling information in the SIB includes (i) a length of a system information (SI) window related to the on-demand SIB and (ii) a period of the SI window related to the on-demand SIB” (see paragraph no. 0059 which discloses that the length of SI response window is provided in minimum SI and the “UE monitors the SI window of requested SIB in one or more SI periods of that SIB.  The scheduling information for other SI including … periodicity, SI-window information can be provided in minimum SI”).
.
Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.
Applicant argues, re claim 16, that the secondary reference Ingale “says nothing about whether or not “on-demand SIB” is being broadcasted.” 
This argument is not persuasive because Ingale teaches, e.g., in  Fig. 4A, step 404a and Fig. 4B, step 404b and paragraph nos. 0159, 0164, 0165, 0171, a UE receiving from the network an other SI broadcast indicator/flag (aka on-demand SI indicator/flag) which indicates whether or not an “on-demand SIB” or other SI is being broadcasted or not.  The other SI is analogous to the claimed “on-demand SIB.”  Ingale, in particular, discloses in paragraph no. 0164 that “the UE 102 checks the status of Other SI broadcast indicator/flag acquired from the minimum system information … The broadcast indicator can be for each system information block … A bit map can be used to indicate broadcast indicator” (emphasis added).  Hence, this broadcast indicator disclosed by Ingale indicates whether or not a given other SI or “on-demand SIB” will be 
Applicant further argues, re claim 16, that Ingale “does not disclose or suggest any indicator (or FLAG) which indicates that on-demand SI is being broadcasted by the network.”  Again, this argument is not persuasive for the reasons given above and amplified herein.  Clearly, Ingale discloses such an indicator in paragraph no. 0171 which discloses “If at step 404b … the UE 102 detects the FLAG is set to TRUE (i.e. Other SI broadcast indicator) meaning that the network is periodically broadcasting the Other SI then UE 102 is not required to initiate the SI request procedure to request Other SI” (emphasis added).  The FLAG/Other SI broadcast indicator of Ingale clearly indicates that other SI or “on-demand SIB” is being broadcasted by the network if the FLAG/Other SI broadcast indicator is set to TRUE and hence, the UE is not required to initiate the SI request procedure to request the other SI.
Applicant further argues, re claim 16, that Ingale “does not disclose a scenario in which a UE is able to receive on-demand SIB from a network without transmitting a request for the on-demand SIB” since Ingale’s Other SI broadcast indicator being set to TRUE does not perform this claimed function.  In other words, applicant argues that the Other SI broadcast indicator being set to TRUE in Ingale “says nothing about whether or not “on-demand” SI is being broadcasted.”
he FLAG is set to TRUE (i.e. Other SI broadcast indicator) meaning that the network is periodically broadcasting the Other SI then UE 102 is not required to initiate the SI request procedure to request Other SI” (emphasis added).  When the FLAG is set to TRUE, this indicates that the Other SI or “on-demand SIB” associated with the FLAG is being broadcasted by the network, and the UE is not required to initiate the SI request procedure to request the Other SI.
For the foregoing reasons, He and Ingale teach “a SIB broadcast indicator which indicates whether or not an on-demand SIB among a plurality of SIBs is being broadcasted” and “based on a determination that the on-demand SIB is being broadcasted: receiving, from the network, the on-demand SIB without the first UE transmitting the request for the on-demand SIB to the network,” as recited in claim 16.  
Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Figs. 12-13 and their respective written descriptions in Agiwal which has already been made of record and which has an effective filed date of February 29, 2016 for the disclosure in Figs. 12-13.  Figs. 12-13 are disclosed in the provisional application  a network transmits an indication to a UE in which the indication indicates whether or not on-demand SI is broadcasted or not by the network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414